976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lloyd Dean CLARK, Petitioner-Appellant,v.W. Frank WOODS, Superintendent of the Federal Prison Camp,Respondent-Appellee.
No. 92-6443.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 14, 1992Decided:  September 30, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-91-747-HC)
Lloyd Dean Clark, Appellant Pro Se.
G. Norman Acker, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before SPROUSE and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Lloyd Dean Clark appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Clark v. Woods, No. CA-91-747-HC (E.D.N.C. Apr. 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Clark's motion for appointment of counsel but grant his motion to dispense with the printing of an appendix and to proceed on the original papers